
	
		I
		111th CONGRESS
		1st Session
		H. R. 2919
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide Medicare physician incentive payments for efficient
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Efficiency Incentive Act of
			 2009.
		2.Payments for efficient
			 physiciansSection 1833 of the
			 Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
			
				(x)Incentive
				payments for efficient physicians
					(1)In
				generalIn the case of
				physicians’ services furnished on or after January 1, 2010, and before January
				1, 2014, by a participating physician in an efficient area (as identified under
				paragraph (2)), in addition to the amount of payment that would otherwise be
				made for such services under this part, there also shall be paid an amount
				equal to 5 percent of the payment amount for the services under this
				part.
					(2)Identification
				of efficient areas
						(A)In
				generalBased upon available
				data, the Secretary shall identify those counties or equivalent areas in the
				United States in the lowest fifth percentile of utilization based on per capita
				spending for services provided in 2007 under this part and part A.
						(B)Identification
				of counties where service is furnishedFor purposes of paying the additional
				amount specified in paragraph (1), if the Secretary uses the 5-digit postal ZIP
				Code where the service is furnished, the dominant county of the postal ZIP Code
				(as determined by the United States Postal Service, or otherwise) shall be used
				to determine whether the postal ZIP Code is in a county described in
				subparagraph (A).
						(C)Judicial
				reviewThere shall be no
				administrative or judicial review under section 1869, 1878, or otherwise,
				respecting—
							(i)the identification
				of a county or other area under subparagraph (A); or
							(ii)the assignment of
				a postal ZIP Code to a county or other area under subparagraph (B).
							(D)Publication of
				list of counties; posting on websiteWith respect to a year for
				which a county or area is identified under this paragraph, the Secretary shall
				identify such counties or areas as part of the proposed and final rule to
				implement the physician fee schedule under section 1848 for the applicable
				year. The Secretary shall post the list of counties identified under this
				paragraph on the Internet website of the Centers for Medicare & Medicaid
				Services.
						.
		
